Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-00986-CV

                                           Wolfgang Hirczy

                                                   v.

                                             Citibank, N.A.

             NO. 1001936 IN THE CO CIVIL CT AT LAW NO 2 OF HARRIS COUNTY



   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $15.00           09/10/2014              E-PAID                    ANT
     MT FEE                  $10.00           04/15/2014              E-PAID                    APE
SUPP CLK RECORD              $118.00          03/04/2014               PAID                     APE
     MT FEE                  $10.00           02/21/2014              E-PAID                    APE
     MT FEE                  $10.00           02/06/2014              E-PAID                    APE
     MT FEE                  $10.00           02/06/2014             NOT PAID                   APE
     MT FEE                  $10.00           01/13/2014              E-PAID                    APE
   CLK RECORD                $52.00           11/21/2013               PAID                     ANT
      FILING                 $175.00          11/18/2013               PAID                     ANT
STATEWIDE EFILING            $20.00           11/18/2013               PAID                     ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $430.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this June 26, 2015.